Citation Nr: 1136105	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  00-12 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether a January 28, 1976, RO decision denying service connection for bronchial asthma, may be reversed or amended on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1972.

This appeal came to the Board of Veterans' Appeals (Board) from a November 1998 Regional Office (RO) rating decision that implemented the Board's October 1998 grant of service connection for bronchial asthma; the RO assigned an initial 100 percent rating, effective August 1, 1990.  

In July 2001, the Board remanded the case to the RO for additional action.

A January 2003 RO rating decision determined there was no clear and unmistakable error in the January 28, 1976, RO determination that denied service connection for bronchial asthma.  

In June 2003, the Board determined that the criteria for granting service connection for bronchial asthma as of May 17, 1988, were met, and that the claim that the January 28, 1976, RO decision contained clear and unmistakable error in denying service connection for bronchial asthma lacked legal merit.  

The Veteran appealed the Board's June 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 memorandum decision, the Court vacated the Board's June 2003 decision to the extent that it found that the January 1976 RO decision could not be challenged on the basis of clear and unmistakable error because it was impossible to determine exactly what was of record in January 1976 because the claims folder had been rebuilt.  That matter was remanded for readjudication consistent with the Court's October 2006 order.

In May 2008, the Board again denied that Veteran's claim that the January 28, 1976, RO decision contained clear and unmistakable error in denying service connection for bronchial asthma.  The Veteran appealed the Board's decision to the Court, which in a May 2009 order, granted the parties' May 2009 joint motion for remand, vacating the Board's May 2008 decision and remanding the case for compliance with the terms of the joint motion.  

In December 2009, the Board again denied the Veteran's claim that the January 28, 1976, RO decision contained clear and unmistakable error in denying service connection for bronchial asthma.  The Veteran again appealed the Board's decision to the Court, which in an August 2010 order, granted the parties' August 2010 joint motion for remand, vacating the Board's December 2009 decision and remanding the case for compliance with the terms of the joint motion.

In August 2011 the Veteran submitted additional evidence and argument without a waiver of agency of original jurisdication (AOJ) consideration.  However, the Board notes that the evidence submitted that is material to the Veteran's claim is duplicative of evidence that is already on file.  As such, remand for preparation of a supplemental statement of the case (SSOC) is not necessary.  38 C.F.R. §§ 19.31, 20.1304(c) (2010). 


FINDINGS OF FACT

1.  A January 1976 RO rating decision denied service connection for bronchial asthma and, as the Court observed in the October 2006 memorandum decision, the Veteran did not appeal the determination.

2.  The January 1976 RO rating decision denying service connection for bronchial asthma was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The January 1976 RO rating decision is final.  38 U.S.C. § 4005(c) (1970).

2.  The January 1976 RO rating decision denying service connection for bronchial asthma was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the issue of clear and unmistakable error.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

The record shows that the Veteran's original claims file is missing and that his file was rebuilt around 1992.  A September 1988 RO letter reflects that the Veteran was notified in a RO letter dated on January 28, 1976, that service connection was denied for bronchial asthma and that he had not submitted a timely appeal with that decision.  In an October 1998 Board decision, it was determined that the Veteran had been previously notified of the denial of service connection for bronchial asthma in the January 28, 1976, RO decision, that he had not appealed that determination, and that the determination was final.  38 U.S.C. § 4005(c).  Moreover, in an October 2006 memorandum decision, the Court agreed with the Board's finding that the Veteran did not appeal the January 1976 rating decision.

The Veteran contends that the RO's January 1976 RO rating decision denying service connection for bronchial asthma was clearly and unmistakably erroneous.  He argues that the RO in January 1976 failed to consider evidence that the Veteran contends establishes that he suffered from asthma in April 1971 while in service.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2010).

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claims.

At the time of the January 28, 1976, RO decision, the laws and regulations concerning the issue of entitlement to service connection were essentially the same as they are now.  Service connection could be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C. § 310 (1970); 38 C.F.R. § 3.303 (1975).  Regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303.

Initially, the Board notes that in an October 2006 memorandum decision that vacated the Board's June 2003 decision on this issue, the Court, citing its decision in Marciniak v. Brown, 10 Vet. App. 198 (1997), found that the January 1976 rating decision denying the Veteran's claim of entitlement to service connection for asthma did exist based upon the recitation of its existence in a September 1988 VA decision.  Id at 200 (1997).  The Court further found that the January 1976 rating decision was presumed to have been properly mailed to the Veteran pursuant to the presumption of regularity and that the Veteran's assertions of nonreceipt were insufficient to demonstrate that he did not receive notice of the decision denying his claim.  See Davis v. Principi, 17 Vet. App. 29 (2003).  The Court, however, vacated and remanded case to the Board on the basis that the Board erred in not assessing the merits of the Veteran's claim based upon the evidence of record dated prior to January 1976, finding that this evidence would likely have been part of the record at the time of the January 1976 rating decision.

In a decision dated in May 2008, the Board readjudicated the Veteran's claim, finding that the January 1976 RO rating decision was subsumed by the October 1998 Board decision that reopened and considered the merits of the Veteran's claim of entitlement to service connection for bronchial asthma.  

In a May 2009 joint motion for remand the parties agreed that the May 2008 Board decision should be vacated.  The parties agreed that the central question was not whether the Board's October 1998 decision was rendered on the merits but whether the previous January 1976 rating decision had been affirmed by the Board in October 1998.  

In December 2009 the Board again readjudicated the Veteran's claim.  The December 2009 decision shows that the Board first considered the evidence of record that could possibly have been part of the record at the time of the January 1976 rating decision, as instructed by the Court in its October 2006 memorandum decision.  The Board alternatively found that, based upon the presumption of regularity, the January 1976 rating decision was the product of a three-member rating panel, one of whose members would have been a medical member, i.e., a medical doctor, who would have provided his or her own medical opinion.  As such, the Board, in essence, found that there was medical evidence against the claim.

In August 2010, the parties to the joint motion for remand agreed that the Board, in determining that CUE was not shown in the January 1976 RO rating decision that denied entitlement to service connection for bronchial asthma, reasoned that "at the time of the January 1976 RO rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions." August 2010 Joint Motion for Remand at 3-4.  The parties to the joint motion for remand quoted the Board's decision stating:

[T]he Board notes that it was general practice that one of the signatories of an RO rating decision was a physician or medical member.  As there is no evidence in this case to rebut this presumption of regularity, the Board presumes that the January 1976 RO rating decision was signed by a physician or medical member.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The parties to the joint motion for remand agreed that the Board relied primarily on the presumption of regularity to find that the January 1976 RO rating decision was based on the medical judgment of the RO rating panel at the time, which the Board found would have a physician or a medical member.  The parties to the joint motion further agreed that the Board did not cite any authority that in 1976 rating panels required a medical member.  In addition, the parties agreed that the Board did not discuss whether the rating panel's decision may not have been unanimous and that the medical member may have dissented.  In the joint motion, the parties did not find error in the Board's determination that the correct facts, as known at the time, were before VA adjudicators at the time of the January 1976 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied, based upon the RO's decision that there was no evidence associating the Veteran's bronchial asthma to the Veteran's active service.  

Addressing the issues raised by the parties in the August 2010 joint motion for remand, the Board notes that it was regular practice of the VA in 1976 to have three-member rating panels, and that on the rating board, one of the members "will be a medical doctor" (i.e. the medical member).  VA Adjudication Procedure Manual, M21-1, para. 45.01(b) (October 16, 1970).  The VA Adjudication Procedure Manual, M21-1 further provided:

In the absence of a regularly assigned member of a rating board, the completed rating should be signed by another rating specialist of the proper category or other qualified employee designated for this purpose by the section chief.  The substitute rating specialist will review the folder, fully participate in the rating and be jointly responsible with the other specialists for its completeness and accuracy.  If he is other than a classified specialist he should add the word "acting" after his signature.  The mere signing of the typed rating by one rating specialist "for" another is not persmissible.

VA Adjudication Procedure Manual, M21-1, para. 45.05(b) (October 16, 1970).




In addition, the Board notes that:

An administrative appeal from a decision of the agency of original jurisdiction may be filed by officials of the Veterans Administration authorized to do so to resolve a conflict of opinion concerning a question on a claim involving benefits under laws administered by the Veterans Administration.  Such appeals may be taken from . . . decisions involving dissenting opinions.

38 C.F.R. § 19.123 (1975).

As such, the Board finds that members of the panel were authorized to file dissenting opinions in 1976.  However, VA Adjudication Procedure Manual, M21-1, para. 45.06(a) (October 16, 1970) reveals that if a dissenting opinion were entered by a member of a rating panel, the dissent would be forwarded to an Adjudication Officer for consideration.  After which, if the Adjudication Officer agreed with the dissent, an administrative appeal would be taken.  VA Adjudication Procedure Manual, M21-1, para. 45.01(c) (October 16, 1970). 

Review of the claims file does not reveal any indication that the claim was considered by an Adjudication Officer based upon a dissent of any member of the rating board, or that an administrative appeal was ever taken.  As such, based upon the presumption of regularity, the Board finds that the medical member of the rating board assented to the January 1976 decision.

However, even assuming that the medical member did not render an opinion or that the rating board did not rely upon his medical knowledge in rendering the January 1976 denial of the claim, the Board finds that based upon the known possible evidence of record and the law at the time of the January 1976 RO rating decision, it was not undebatable that service connection for asthma should have been granted.

The claims folder discloses that at the time of the RO's January 1976 RO rating decision the pertinent evidence available regarding the Veteran's bronchial asthma was composed of the Veteran's service treatment records, VA inpatient treatment records dated June 1974 to August 1974, VA treatment records dated in 1975, a VA medical certificate dated in November 1975, a medical certificate from Dr. G. Van Buskirk dated in March 1975, a treatment note from Dr. J.M. dated in May 1975, records regarding an application for Social Security Administration (SSA) Disability Insurance benefits dated in 1975, and treatment notes from Chambersburg Hospital dated from February 1973 to July 1975.

The service treatment records show that the Veteran was treated for an upper respiratory infection in February 1971 that subsequently resolved.  Upon examination at separation from service in November 1972, the Veteran was not noted to have any pulmonary conditions.

A treatment note from the Chambersburg Hospital dated in February 1973 reveals that the Veteran was treated with Darvon; however, it does not indicate why the Veteran was treated.  An August 1973 treatment note from Chambersburg Hospital reveals treatment for a back injury at work with pain in the left thoracic area (posterior).  A treatment note from the Chambersburg Hospital dated in October 1974 reveals that the Veteran was treated for generalized wheezing and was diagnosed with asthma.  In a February 1975 Chambersburg Hospital treatment note the Veteran was noted to report asthma and he was diagnosed with asthma.  In March and May 1975 treatment notes from the Chambersburg Hospital, the Veteran was reported to complain of asthma and difficulty breathing; he was diagnosed with restrictive lung disease.  A May 1975 Chambersburg Hospital pulmonary function examination revealed a pattern suggesting obstructive airways disease.  It was noted that there appeared to be a significant element of reversible bronchospasm present, that long term bronchodilator therapy may be of value, and that pulmonary impairment was moderate to severe.  In a July 1975 Chambersburg Hospital treatment note the Veteran was reported to complain of wheezing for two days and asthma since childhood, moderately severe.  Physical examination revealed moderately severe pulmonary restriction with rales, diffuse wheezing and coarse rhonchi.  He was diagnosed asthmatic.  In August 1975 the Veteran was diagnosed with bronchial asthma in a Chambersburg Hospital treatment note.  Pulmonary Funciton Tests (PFTs) at Chambersburg Hospital are noted to reveal evidence of obstructive airways disease reversible bronchospasm.  Some impairment was noted in forced flows and air distribution.  V/Q abnormalities were noted.  Pulmonary impairment was described as moderate.

In June 1974 the Veteran was separated from government employment due to an unsatisfactory attendance record.  The separation decision indicates that the Veteran reported having a back injury that was acting up.  

In an August 1974 SSA note, the Veteran reported that he was disabled due to a knee and back injury and that he needed crutches to get around.

The March 1975 medical certificate from Dr. G. Van Buskirk shows that the physician diagnosed the Veteran with moderately severe bronchial asthma.  

In a statement dated in May 1975, Dr. J.M. states that the findings of X-rays of the chest were suggestive of a chronic obstructive pulmonary disease.  There was no X-ray evidence of any active parenchymal infiltrations of the lung.

A May 1975 disability determination reveals that the Veteran was found to not be disabled; however, it does indicate that the Veteran had bronchial asthma. 

In a November 1975 statement of the Veteran in conjunction with a claim for SSA disability benefits, the Veteran indicates that he could not work due to severe asthma, that he could not even walk around, and that he had asthma attacks 15 to 20 times a month.

A VA medical certificate dated in November 1975 reveals a diagnosis of bronchial asthma.

In a statement dated in December 1975 Dr. S.H. states that the Veteran had pneumonic process involving the left pulmonary base laterally and posteriorly.

The September 1988 RO decision indicates that the Veteran's claim of entitlement to service connection for bronchial asthma was denied in January 1976 due to a lack of evidence associating the Veteran's condition with the Veteran's active service.

In a Hearing Officer decision dated in July 1991, the Hearing Officer indicated that the Veteran submitted a statement dated in July 1974 indicating an application for Veteran's emergency assistance could not be approved because insurance benefits exceeded monthly expenses.  Review of the file was noted to reveal that a VA examination was conducted in June 1975 and that the Veteran complained of asthma attacks.  He was noted to have stated that he had asthma attacks ever since he was a baby but that they were never severe until May 1974.  The Hearing Officer noted that a June 1975 psychiatric examination report revealed that the Veteran has indicated that he had been admitted to the emergency room on many occasions for asthmatic conditions.  The Veteran was noted to have no abnormalities of the lungs upon examination at entrance into active service in December 1970.  He was noted to have not reported any lung disorders upon entrance into active service in December 1970.  The Veteran's discharge examination, in November 1972, reflects no lung abnormalities.  The Hearing officer indicated that in April 1971 the Veteran reported that he had asthma since childhood.  

Although dated after the January 1976 RO rating decision denying entitlement to service connection for asthma, the Board notes that the July 1991 Hearing Officer decision predates the loss of the Veteran's file and to the extent that the Hearing Officer decision reports the facts and documents as contained in the file prior to January 1976, the Board finds that this evidence must be considered.  See Marciniak v. Brown, 10 Vet. App. at 200.

The Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the January 1976 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied, based upon the RO's decision that there was no evidence associating the Veteran's bronchial asthma to the Veteran's active service.  The evidence in existence prior to January 1976 and potentially of record reveals that the Veteran was diagnosed with and treated for an upper respiratory infection while in service that resolved and that the Veteran was not noted to have any pulmonary conditions upon separation from service.  The first indication of treatment for any pulmonary condition after separation from service is dated in October 1974 when the Veteran was treated for generalized wheezing and was diagnosed with asthma.  At the time of the January 1976 decision denying entitlement to service connection for asthma, there was no medical evidence associating any asthma condition with the Veteran's active service, including the Veteran's in-service infection.

The Board notes that subsequent medical treatment records and physicians' notes, dated after January 1976 and not in existence at the time of the January 1976 RO rating decision, reveal that the Veteran was first diagnosed with asthma in 1973, that the Veteran's reported symptoms after service were consistent with asthma, and that the Veteran's bronchial asthma was related to the Veteran's active service.  However, the Board notes that these records are not for consideration as a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

In light of the foregoing, the Board finds that the Veteran has not shown that the correct facts, as they were known at the time, were not before the RO on January 28, 1976, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  As such, the Board concludes that there was no CUE in the January 28, 1976, RO decision denying entitlement to service connection for bronchial asthma.


ORDER

The claim to reverse or revise the January 28, 1976, RO decision is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


